                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                            NO. 5:17-CV-470-FL


 UNITED STATES OF AMERICA,                             )
                                                       )
                          Plaintiff,                   )
                                                       )
       v.                                              )
                                                       )                          ORDER
 NEILL P. GUY, II; GUY FAMILY                          )
 TRUST; TCJ INVESTMENTS, INC.; and                     )
 NORTH CAROLINA CUMBERLAND                             )
 COUNTY,                                               )
                                                       )
                          Defendants.                  )



       This matter is before the court on the United States’s motion for sanctions (DE 34).1 The

time for response has passed, and, in this posture, the issues raised are ripe for ruling. For the

following reasons, the motion is granted.

                                              BACKGROUND

       As pertinent to the instant motion, the United States commenced the instant action on

September 15, 2017, to collect unpaid assessments of federal taxes and statutory additions to tax

made against defendant Neill P. Guy, II (“Guy”). On November 7, 2017, the United States filed

amended complaint to include claims for relief to enforce corresponding federal tax liens against

certain real properties (hereinafter, the “real properties”) in which defendants Guy Family Trust and

TCJ Investments, Inc. (“TCJ”) have an interest.




       1
           The United States’s motion for default judgment (DE 35) will be addressed by separate order.
         Count one of the complaint2 seeks to reduce to judgment federal tax assessments against

defendant Guy, comprising $13,086.86, plus interest and costs continuing to accrue. Count two

seeks to reduce to judgment civil penalties against defendant Guy for failing to pay over withheld

employee taxes for tax periods ending from 2001 to 2010, comprising $19,122,748.89, plus interest

and costs continuing to accrue. Count three seeks to enforce federal tax liens against the real

properties in which defendants Guy Family Trust and TCJ have an interest. The complaint asserts

that defendant Guy has complete control and dominion over the Guy Family Trust and TCJ, and that

such entities are alter egos of Guy. Defendant Cumberland County also may have an interest in such

real properties.

         Defendant Guy answered on January 22, 2018. The court entered default against defendants

Guy Family Trust and TCJ on March 20, 2018. The United States and defendant Cumberland

County filed a stipulation of issues resolved between them on March 26, 2018. Case management

order entered March 26, 2018, set deadlines for discovery and dispositive motions, as well as other

procedural requirements in this matter.

         As pertinent herein, on January 9, 2019, the court granted the United States’s motion to

compel discovery responses from defendant Guy, providing 14 days for discovery to be served, and

expressly warning that “his failure to comply with proper discovery requests and the instant order

in this case may subject him to severe consequences, including the possibility of a judgment being

entered against him as sanctions for failing to comply with those responsibilities.” (Order (DE 33)

at 2).

         The United States filed the instant motion for sanctions on February 5, 2019, upon defendant

         2
             Hereinafter, all references to the “complaint” or “Compl.” are to the amended complaint filed November 7,
2017.

                                                           2
Guy’s failure to respond to discovery as directed, seeking sanctions in the form of default judgment

on the relief sought from defendant Guy in the complaint. By separate motion, the United States has

sought default judgment against defendant Guy Family Trust and TCJ. The instant motion, as well

as the motion for default judgment, is unopposed.

                                     COURT’S DISCUSSION

       “If a party or a party’s officer, director, or managing agent . . . fails to obey an order to

provide or permit discovery,” the court may enter an order of sanctions, including “rendering a

default judgment against the disobedient party.” Fed. R. Civ. P. 37(b)(2) & (d). This rule “gives

the district court wide discretion to impose sanctions for a party’s failure to comply with its

discovery orders.” Mut. Fed. Sav. & Loan Ass'n v. Richards & Assocs., Inc., 872 F.2d 88, 92 (4th

Cir. 1989). When the sanction involved is judgment by default, the court must consider “a four-part

test: (1) whether the noncomplying party acted in bad faith; (2) the amount of prejudice his

noncompliance caused his adversary, which necessarily includes an inquiry into the materiality of

the evidence he failed to produce; (3) the need for deterrence of the particular sort of

noncompliance; and (4) the effectiveness of less drastic sanctions.” Id.

       Application of these factors requires the sanction of default judgment sought here. First,

defendant Guy acted in bad faith by failing to participate in this matter. Second, this failure to

respond prejudiced the United States by requiring it to expend resources moving to extend deadlines

and compel discovery, rather than investigating the underlying claims. The evidence defendant Guy

failed to produce is central to each of the United States’s claims in this case, particularly where the

third claim involves closely held entities and ability to foreclose upon tax liens on properties owned

by such entities and their alter ego relationships.


                                                  3
       Third, there is a need for deterrence, where conduct by defendant Guy does not serve the

interests of efficient resolution of claims in this court. The conduct has required attention and

resources of this court over an extended period of time, which conduct should be deterred by

sanctions as an example for other litigants who seek to disregard discovery rules and orders. Finally,

no lesser sanction will suffice, where many lesser sanctions, such as deeming facts admitted, will

only serve the same purpose as default judgment, where the failure to respond impacts all claims in

this case. Award of further costs or monetary sanctions serves no purpose, where tax liabilities in

this matter already exceed $19 million.

       In sum, Rule 37 supports an award of the sanction of default judgment against defendant Guy

as sought here. Therefore, the court will enter judgment awarding default judgment against

defendant Guy as sanctions. By separate order, the court also awards default judgment against

defendants Guy Family Trust and TCJ, in accordance with the United States’s motion for default

judgment. The court will set forth its judgments in this matter in separate documents filed

contemporaneously herewith.

                                          CONCLUSION

       For the foregoing reasons, the United States’s motion for sanctions (DE 34) is GRANTED.

Judgment will be entered contemporaneously in accordance with this order. Thereupon, the clerk

is DIRECTED to close this case.

       SO ORDERED, this the 9th day of April, 2019.

                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  4
